Pee Curiam,
This case involved questions of, fact upon which plaintiff’s right to recover depended. Those questions were fairly submitted to the jury in a clear and comprehensive charge to which no exception appears to have been taken. By necessary implication, the verdict establishes the fact that the severe injury sustained by plaintiff, under the wheels of defendant company’s car., resulted solely from the negligence of the driver in rudety forcing her from the front platform of the car while it was in motion. The evidence tended to show that plaintiff jumped upon the lower step of the front platform of the then slowly moving car. While she was maintaining herself, in that position, by holding the grab-handles, the driver, after whipping up his horses, hit her on the hands. Failing to loosen her hold in that way, he rudely and violently thrust her off the step, and, falling under the car, she was run over. The learned trial judge rightly instructed the jury that if the injury occurred in that way the company was liable; and, in view of the verdict in plaintiff’s favor, the presumption is that they did so find.
Assuming, as a fact, defendant’s allegation that plaintiff was a trespasser, that would not justify the driver in removing her, from the rapidly moving car, so forcibly and with such utter disregard of her personal safety. If the testimony was believed —as it must have been—by the jury, the driver was fully aware of plaintiff’s situation and how she was sustaining herself, and he could not have been ignorant of the fact that she was a child of tender years. Knowing all this, he was at least bound to exercise such care, in putting her off, as not to endanger her life or limbs. Even trespassers are entitled to humane consideration ; but plaintiff’s youth exempted her from the charge of being a trespasser, in the legal signification of the word.
There was no error in rejecting the offer recited in the first specification. What the proposed witness may have “ thought the driver was going to do to the plaintiff ” when she jumped on the low'er step of the platform, could have no possible bearing on the driver’s conduct in whipping up his horses and then rudely and violently pushing her off. Whether she thought the driver would permit her to enter the car, or would eject her therefrom, was wholly irrelevant.
The second specification is also without merit. In fact there *174was very little, if anything, in the case, on which to ground a defence. There is nothing in the record that would justify a reversal of the judgment.
Judgment affirmed.